The plaintiff claimed damages for the death of his testator as the result of being struck by a car while he was crossing a street. Appealing *Page 683 
from a judgment entered upon a verdict for the defendant, the plaintiff does not claim error in the charge but in the failure of the trial court to enlarge upon the statements in it as to the duty of the defendant. The issue was simple and the charge adequate for the guidance of the jury. The omissions of which complaint is made fall within the principle that we will not find error in the failure of the court to give instructions upon special features of a situation where no requests to charge as to them is made.Lawlor v. Connecticut Co., 121 Conn. 511, 512,186 A. 491.
  There is no error.